DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on July 20, 2022 was considered by the examiner.  Note a correction was made to the publication number cited to Applicant Sauer et al. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti et al. (5,735,875).  Bonutti et al. disclose the invention substantially as claimed. Bonutti et al. disclose, at least in figures 11A-11C and col. 8, line 61 to  col. 9, line 19; a mechanical suture fastener (190), comprising: a crimpable sleeve (portion of 192 between 200 and 196) defining a channel (surrounding 194) therein, the sleeve extending along a longitudinal axis from a proximal end (at 192) to a distal end (deemed to be at 200), wherein a sleeve length is a distance from the proximal end of the crimpable sleeve to the distal end of the crimpable sleeve along the longitudinal axis, and the channel having a circular cross-sectional shape having a channel diameter, wherein the fastener further comprises a flange (200) that is coupled to the distal end of the crimpable sleeve, and wherein an axial length is a second distance of the proximal end of the crimpable sleeve to a distal end of the flange along the longitudinal axis; wherein: the flange defines a distal opening (within 200); the crimpable sleeve defines a proximal opening (surrounding 196 and in communication with the channel); and the proximal opening is in communication with the distal opening via the channel; wherein the circular cross- sectional shape of the channel (between 200 and 196) is constant from the proximal end of the sleeve to the distal end of the sleeve along the longitudinal axis, and wherein the sleeve has an outer surface (between 200 and 196) having a second circular cross-sectional shape that is constant from the proximal end of the sleeve to the distal end of the sleeve along the longitudinal axis.
However, Bonutti et al. do not explicitly disclose that the sleeve length to channel diameter ratio is about 4.69 to about 4.87; that the crimpable sleeve has a wall thickness of approximately 0.004 inches; that the sleeve length is approximately 0.075 inches, that an axial length to channel diameter ratio of at least approximately 5.0, that the axial length to channel diameter ratio is about 5.19 to about 5.39; that the flange has a flange diameter of about 0.040 inches to about 0.045 inches; that the inner flange radius is at least about 0.007 inches; or the inner flange radius is approximately about 0.007 inches to approximately about 0.011 inches. Nevertheless, Bonutti et al. teach two adjoining masses of varying size that may be joined with a suture (194) and the sleeve, wherein the sleeve may vary in length as it is crimped (when end 192 spreads), wherein the sleeve is dimensioned to accommodate a suture (194) and allow end 192 to spread, wherein the flange is dimensioned to be engaged with a tissue surface having a hole, and wherein an optimal sleeve length may be attained in order to “lock the sleeve in place behind tissue.” Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dimension the sleeve components, so that the sleeve length to channel diameter ratio, axial length to channel diameter ratio, flange diameter, and/or the inner flange radius are as desired, for it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimal or workable ranges (e.g., of sleeve length to channel diameter ratio, axial length to channel diameter ratio, flange diameter, and the inner flange radius) involves only routine skill in the art.  In re Aller.  Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify dimensions of portions of a fastener, since it has been held that discovering an optimal value of a result effective variable (e.g., an axial length to channel diameter ratio) also involves routine skill in the art (In re Boesch), so that a suitable fastener may be chosen and locked to tissues which may vary in size.

Response to Amendment
Applicant’s arguments with respect to claims 1 and 3-13 have been considered but are moot in view of new grounds of rejection based on Bonutti et al., wherein optimal or workable dimensions and ratios of a fastener may be discovered in order to lock the fastener (and suture) to tissues. 
Moreover, Applicants arguments, regarding the criticality of, for example, the sleeve length and channel diameter ratio as claimed, are not persuasive.  That is, Applicant has posited that certain dimensions and ratios of a fastener result in “reliable suture holding force” (See Spec., para. [0022]) or “suitable hold force” (See Spec. para. [0021]). Note that criticality of certain ratios or dimensions has not been established.  Rather, Applicant admits in the Spec. that several ratios and dimensions were “discovered” (See para. [0022] and [0023]), and that “[o]ther dimensional ratios and relationships” (i.e., “discoveries”) are “being explored.”  Thus, like the claimed invention and with the fastener of Bonutti et al., it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dimension the sleeve, so that the optimal or workable ranges or values of ratios or dimensions may be discovered.  
Also, the objection to the specification (i.e., the abstract) is hereby withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771